—Appeal by the defendant, from a judgment of the County Court, Rockland County (Kelly, J.), rendered March 5, 1998, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently denied the defendant’s motion to withdraw his plea of guilty which was knowingly, voluntarily, and intelligently made (see, People v Lesame, 239 AD2d 801, 802; People v Breeden, 221 AD2d 352). The defendant’s claim that his waiver of the right to appeal was not knowingly, voluntarily, and intelligently made lacks merit.
The defendant waived his claim that the court failed to hold an indigency hearing (see, People v Callahan, 80 NY2d 273, 281; People v Lopez, 71 NY2d 662; People v Claudio, 64 NY2d 858; People v McGourty, 125 AD2d 417). In any event, the record belies his claim.
The sentence is in all respects proper (see, People v Cabrera, 243 AD2d 720, 721). Bracken, J. P., Thompson, Goldstein, Mc-Ginity and Schmidt, JJ., concur.